DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections
Claims 11, 15 are objected to because of the following informalities: 
Claim 11 recites “Bluetooth” which should be --BluetoothTM--  or –BLUETOOTH--  for clarification of trademark symbol.
Claim 15 is objected for the at least similar reason as described in claim 11 above since claim 15 recited similar deficient features as recited in claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosener et al. (US 20080076489 A1, hereinafter Rosener) and in view of reference Edwards (US 20080008341 A1).
Claim 6:  Rosener teaches an apparatus (title and abstract, ln 1-17, including circuitry in figs. 8A, 8B and data sink corresponding to a first and a second earphones 502, 504 in fig. 5) for enhancing call quality (for providing high quality stereo sound to a user, para 10; the data can be voice through the telephone, para 2, para 56), applied in a wireless earbuds (earphones 502, 504 and the discussion above), comprising: 
a packet loss concealment PLC processor (part of receivers 604, 608 in fig. 6, para 37) arranged operably to perform an algorithm for reducing effects of lost packets (processing received audio signals by compensating due (the part of the receivers 604, 608 in fig. 6, para 37 and compensating for data packet loss, para 53);
circuitry (other part of the receivers 604, 608 in fig. 6) coupled to the PLC processor and disposed on a downlink speech process path (a path from the receiver 604, 608 to data sink in fig. 8A, 8B) which is formed between the PLC processor (the part of the receivers 604, 608 in fig. 6, para 37, para 39) and a digital-to-analog converter (signal conditioning 826 in fig. 8, 916 in fig. 9; the signal conditioning 826 or 916 in fig. 9; providing digital-to-analog conversion, amplification, etc. para 47, and thus, DAC is inherency included in the signal conditioning 826 in fig. 8 and 916 in fig. 9) and output speech data such that a speaker produces a sound corresponding to the speech data (speakers, left-ear and right-ear earbuds or canalphones, etc., included in the data sink by received the processed speech signals in fig. 6, 8A, 8B, 9, para 38; transmitted modulated voice data, para 56).
However, Rosener does not explicitly teach that the circuitry is an inverter arranged  operably to invert speech data such that the speech data is inverted speech data.
Edwards teaches an analogous field of endeavor by disclosing an apparatus for enhancing call quality (title and abstract, ln 1-12 and circuitry in primary wireless hearing assistance device R1 and secondary wireless hearing assistance device R2, details in figs. 1B for R1, 1C for R2, para 23; achieving a spatial perception of speech signal, para 2, 43), applied in a wireless earbuds (earpieces R1, R2 in figs. 1B, 1C, respectively), and wherein an inverter is disclosed (e.g., phase shift 132 at the condition of 180 degree phase shift at all frequencies, equivalent to inverted input speech signal of the element 132, para 45) to be arranged operably to invert speech data such that the speech data is inverted speech data (monaural input signal 128 as the claimed speech signal in fig. 1C, and the speech signal is inverted, para 45; ) such that the speech data is inverted speech data (the inverted speech signal is further processed by element 134, and amplifier 136 in fig. 1C, para 30) for benefits of achieving an improvement of sound reproduction and spatial perception by converting one monoaural speech signal to binaural speech signal (para 3, 19, e.g., lateralizing received sounds to the ear proximal the telephone, para 29-30; to better hear caller, para 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the inverter arranged operably to invert speech data such that the speech data is inverted speech data, as taught by Edwards, to the circuitry in the apparatus for enhancing call quality, as taught by Rosener, for the benefits discussed above.
Claim 1 has been analyzed and rejected according to claim 6 above and the combination of Rosener and Edwards further teaches an apparatus (title and abstract, ln 1-17, including circuitry in figs. 8A, 8B and data sink corresponding to a first and a second earphones 502, 504 in fig. 5) for enhancing call quality (for providing high quality stereo sound to a user, para 10; the data can be voice through the telephone, para 2, para 56), comprising: 
a first wireless earbud (Rosener, one of earphones 502 and 504 in fig. 5, para 30 and Edwards, wireless audio device R1 in fig. 5, para 22), comprising: 
a first speaker (Rosener, left ear or right ear earphone or one of stereo speakers in a housing of one of the wireless earphones 502 and 504 in fig. 6, , para 30 and Edwards, a speaker 126 in R1 for output processed signal 130 in fig. 1B, para 26); and 
a first downlink speech process path (Rosener, including one of elements 604,  608 and part of one of the data sink 602, 606 in fig. 6, and Edwards, including RF receiver 122, signal processor 124, etc. in R1, e.g., in fig. 1B), coupled to the first speaker (Rosener, the speaker to output the processed signal, para 30 and Edwards, coupled to the speaker 126 in R1, e.g., in fig. 1B), comprising a plurality of first components (Rosener, including LNR, downconverter in 904, A/D 910, baseband processor 914, signal conditioning 916, etc., in one of elements 604, 608 in fig. 9, and Edwards, including RF receiver 122, signal processor 124 further including phase shift 132, etc., in R1, fig. 1C), arranged operably to receive mono speech data from a mobile phone (Rosener, data source 618 being mobile telephone, para 33; the data can be monophonic from the mobile phone, para 38; e.g., voice data modulated carrier signal, para 56, and Edwards, receiving monaural signal S1 from wireless device 102, e.g., one of signal 105, 109 for R1, in figs. 1A, 2, para 25; including speech signal, para 43), process the mono speech data to generate a first processed data, and convert the first processed data into a first analog signal (Rosener, the processed data fed to a signal conditioning 916 of one of elements 604, 608 in figs. 8A, 9, the signal conditioning 826 to provide digital-to-analog conversion signal, para 47 and Edwards, processing the data via RF receiver 122, phase shifter 132, other processing 134, and amplifier 136 in R1 in fig. 1C, para 30), such that the first speaker plays the first analog signal (Rosener, the processed data to data sink including speaker, abstract, and Edwards, the processed data sent to speaker 126 in R1 in fig. 1B), 
a second wireless earbud (Rosener, other one of earphones 502 and 504 in fig. 5, para 30 and Edwards, wireless audio device R2 in fig. 5, para 23), comprising: 
a second speaker (Rosener, right ear or left ear earphone or other one of the stereo speakers in a housing of other one of the wireless earphones 502 and 504 in fig. 6, , para 30 and Edwards, a speaker 126 in R2 for output processed signal 130 in fig. 1B, para 26); and 
a second downlink speech process path (Rosener, including other one of elements 604, 608 and part of other one of the data sink 602, 606 in fig. 6, and Edwards, including RF receiver 122, signal processor 124, etc. in R2, e.g., in fig. 1B), coupled to the second speaker (Rosener, the speaker to output the processed signal, para 30 and Edwards, coupled to the speaker 126 in R2, e.g., in fig. 1B), comprising a plurality of second components (Rosener, including LNR, downconverter in 904, A/D 910, baseband processor 914, signal conditioning 916, etc., in other one of elements 604, 608 in fig. 9, and Edwards, including RF receiver 122, signal processor 124 further including phase shift 132, etc., in R2, fig. 1C), arranged operably to receive mono speech data from the mobile phone (Rosener, data source 618 being mobile telephone, para 33; the data can be monophonic from the mobile phone, para 38; e.g., voice data modulated carrier signal, para 56, and Edwards, receiving monaural signal S1 from wireless device 102, e.g., one of signal 105, 109 for R2, in figs. 1A, 2, para 25; including speech signal, para 43), process the mono speech data to generate a second processed data, and convert the second processed data into a second analog signal (Rosener, the processed data fed to a signal conditioning 916 of other one of elements 604, 608 in figs. 8A, 9, the signal conditioning 826 to provide digital-to-analog conversion signal, para 47 and Edwards, processing the data via RF receiver 122, phase shifter 132, other processing 134, and amplifier 136 in R2 in fig. 1C, para 30), such that the second speaker plays the second analog signal (Rosener, the processed data to data sink including speaker, abstract, and Edwards, the processed data sent to speaker 126 in R2 in fig. 1B), 
wherein an inverter is disposed on the first downlink speech process path (Rosener, the first downlink speech process path discussed above, and Edwards, phase shift in R1), and is arranged operably to generate inverted data or signal from the received data or signal (e.g., phase shift 132 at the condition of 180 degree phase shift at all frequencies, equivalent to inverted input speech signal of the element 132, para 45), and 
wherein no inverter is disposed on the second downlink speech process path (Rosener, earphones 502, 504 in fig. 5 and Edwards, R2 does not adjust phase, then by controlling R1 the wearer of R1 and R2 experience both interaural time/phase differences in fig. 1C, para 30; including 180 degree phase shift on R1, either in the primary device R1 or the secondary device R2 for incoherent signals, para 45).
Claim 13 has been analyzed and rejected according to claims 1, 6 above.
Claim 2: the combination of Rosener and Edwards further teaches, according to claim 1 above, wherein no physical wire line is connected between the first and the second wireless earbuds (Rosener, 500 and 504 have no physical link between in fig. 5 and para 30 and Edwards, wireless hearing assistance devices R1 and R2 have no physical connection between in fig. 1A, para 20).
Claim 3: the combination of Rosener and Edwards further teaches, according to claim 1 above, wherein the first downlink speech process path comprises an RX speech data processor (Rosener, part of 604, 608 in fig. 6 and Edwards, part of RF receiver 122 in fig. 1B), the inverter (Edwards, within signal processor 124 in fig. 1B and details in 132 in fig. 1C), and a digital-to-analog converter (Rosener, 826 to provide digital-to-analog conversion in fig. 8A or 916 in fig. 9), wherein the RX speech data processor is arranged operably to perform an algorithm for improving call quality (Rosener, speech by using telephone, para 2, para 30; receiving voice communication, para 2, para 30; achieving high-quality stereo sound to a user, i.e., improving call quality), the digital-to-analog converter is arranged operably to convert digital data into an analog signal (Rosener, 826 above), and the inverter is coupled between the RX speech data processor and the digital-to-analog converter (Rosener, the PLC within the 604, 608, coupled to 826 in fig. 8A/8B and Edwards, the inverter immediately after the RF receiver in fig. 1A, 1C) and is arranged operably to receive speech data from the RX speech data processor (Edwards, receiving from the RF receiver in fig. 1c), invert the speech data, and output inverted data to the digital-to-analog converter (Rosener, the digital-to-analog by the signal conditioner 826 prior to the speaker, and Edwards, the phase shift or inverter coupled to the driver of the speaker in fig. 1c).
Claim 4 has been analyzed and rejected according to claims 1, 3 above (Rosener, PLC as the part of 800 or 850 in figs. 8A/8B, and Edwards, the phase shift as the inverter is after the RF receiver in fig. 1C and the other processing 134 as the RX speech data processor coupled to the amplifier 136 in fig. 1C).
Claim 5: the combination of Rosener and Edwards further teaches, according to claim 1 above, wherein the first downlink speech process path comprises a digital-to-analog converter (Rosener, the signal conditioner 826 in fig. 8A), the inverter (Edwards, the phase shift in fig. 1C), and an amplifier (Edwards, the amplifier 136), wherein the digital-to-analog converter is arranged operably to convert digital data into an analog signal (Rosener, the discussion in claim 1 above, para 47), the amplifier is arranged operably to drive the first speaker to make sound (Edwards, 136 coupled to speaker in fig. 1C) and output inverted analog data to the amplifier (Edwards, fig. 1C).
However, the combination of Rosener and Edwards does not explicitly disclose wherein the inverter is coupled between the digital-to-analog converter and the amplifier, and is arranged operably to receive analog data from the digital-to-analog converter, invert the analog data.
It have been a recognized problem and need in the art, which may include a design need to solve the problem for improving the speech signal quality by using the inverter, PLC, amplifier, and DAC and there had been a finite number of identified, predictable potential solutions to improving the quality of speech by arranging the entities in different orders as the designer’s choice: 
1. inverter works on the analog and arranged to coupled between the DAC and the amplifier for using analogue circuit for the inverter,
2. inverter works on the digital domain and arrange prior to DAC, 
it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have pursued the known potential solutions with a reasonable expectation of success or obvious to try, see MPEP 2141, III.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the inverter is coupled between the digital-to-analog converter and the amplifier, and is arranged operably to receive analog data from the digital-to-analog converter, invert the analog data above in the obvious to try, to the amplifier, the inverter, and DAC in the apparatus, as taught by the combination of Rosener and Edwards, for the benefits discussed above.
Claim 7: the combination of Rosener and Edwards further teaches, according to claim 6 above, comprising: an RX speech data processor (Rosener, part of 800 in fig. 8A and Edwards, RF receiver in fig. 1A), coupled to the PLC processor (Rosener, within the 800), arranged operably to receive compensated speech data from the PLC processor, and perform an algorithm for improving call quality of the compensated speech data (the discussion in claim 5 above, about improving call quality), wherein, the inverter is coupled to the RX speech data processor (Edwards, the phase shift coupled to the RF receiver in figs. 1A and 1C), and is arranged operably to receive improved speech data from the RX speech data processor (Edwards, the phase shift is coupled to RF receiver and then other signal processing in fig. 1c), invert the improved speech data (Edwards, the phase shifter coupled and receiving signal from the Rf receiver in figs. 1A), and output inverted speech data to the digital-to-analog converter (Rosener, the processing signal finally fed to the signal conditioner as the DAC, para 47).
Claim 8 has been analyzed and rejected according to claims 6, 4 above.
Claim 9: the combination of Rosener and Edwards further teaches, according to claim 6 above, wherein function of the inverter is realized when a digital signal processor loads and executes codes (Rosener, request ARQ with the buffering, para 37, i.e., protocol, i.e., software controlled protocol and buffer management inherently).
Claim 10: the combination of Rosener and Edwards further teaches, according to claim 6 above, a receiver arranged operably to receive a radio frequency signal carrying a packet of a speech message of a remote user from a mobile phone (Rosener, mobile device 408 in fig. 12, the data source can be mobile telephone game console, etc., para 33; part of receiver 604 in fig. 6, including voice, para 2, and Edwards, wireless device 102 as audio source), wherein the mobile phone establishes a call connection (Rosener, telephone terminal 408 in fig. 4 and voice communication, para 2, and Edwards, better recognizing caller through the terminal 102, para 32) with a remote communications device (Rosener, 408 in fig. 4 and Edwards, 102 in fig. 1a), and the PLC processor coupled to the receiver to obtain the speech message of the remote user through the receiver (Rosener, the packet lost compensation in receiver 804 in fig. 8A).
Claim 11: the combination of Rosener and Edwards further teaches, according to claim 10 above, wherein the packet is a Bluetooth Advanced Audio Distribution Profile A2DP packet or a Bluetooth Low Energy LE Audio packet (Rosener, BluetoothTM radio standards, para 35 and Edwards, BluetoothTM, para 20).
Claim 12: the combination of Rosener and Edwards further teaches, according to claim 10 above, wherein the speech message of the remote user is carried in a mono stream (Rosener, the audo source is monophonic, para 38, and Edwards, monosignal S1 in fig. 1a).
Claim 14: the combination of Rosener and Edwards further teaches, according to claim 13 above, wherein the mobile phone establishes a call connection with a remote wireless communications device, and the first and second wireless earbuds enter a call mode (Rosener, voice communication, para 2, and Edwards, caller is identified, para 32-33, i.e., the R1 and R2 are in call mode inherently).
Claim 15 has been analyzed and rejected according to claims 13, 11 above.
Claim 16 has been analyzed and rejected according to claims 13, 2 above.
Claim 17: the combination of Rosener and Edwards further teaches, according to claim 13 above, wherein the first downlink speech process path comprises a first packet loss concealment PLC processor, the second downlink speech process path comprises a second PLC processor (Rosener, the packet lost compensation in both 604 and 608 in fig. 6, para 37), and each of the first and second PLC processors is arranged operably to perform an algorithm for reducing effects of packet loss (Rosener, compensating the data packet losses, para 37).
Claim 18 has been analyzed and rejected according to claims 13, 3 above.
Claim 19 has been analyzed and rejected according to claims 13, 4 above.
Claim 20 has been analyzed and rejected according to claims 13, 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654